DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 06/25/2021 was filed after the mailing date of the Non-final rejection on 05/26/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments

Claims 2, 4-5, 10-20 and 23-24 have been cancelled.
Claims 1, 3, 6-9, 21-22 and 25-29 are pending.
The objection has been withdrawn in light of the Applicant’s amendments.
Applicant’s arguments in the Remarks filed on 08/26/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-9, 21-22 and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2012/0054794), herein referred as Kim 794, in view of Kwon et al (US 2012/0272231) and further in view of Kim et al (US 2013/0173637), herein referred as Kim 637.


providing a first user interface on a display of the intelligent TV, the first user interface comprising a master view (Figures 19 and 21 for displaying home screen as “a master view” on a smart TV) providing a link to view general categories of applications stored on the intelligent TV in local memory and selectable by a user (¶ [0094], ¶ [0192] and ¶ [0215]-[0219] for providing an item link 1305 to view a menu of applications; and Figure 16; ¶ [0084] and ¶ [0099] for applications stored on memory of smart TV and selectable by a user);
in a first user interface, receiving a selection of the link (S2010 in Figure 33) to view general categories of applications stored on the intelligent TV in a local memory (Figure 16; ¶ [0084], ¶ [0099]-[0100] and ¶ [0184] for receiving user selection of one of application view menu items to view all applications stored on memory of smart TV);
locally assembling usage information for two or more applications stored on the intelligent TV in the local memory; monitoring and tracking the assembled usage information for the two or more applications installed on the intelligent TV; querying the local memory for the usage information to populate two or more of icons and information in a view on the intelligent TV (¶ [0217]), wherein each of the two or more icons are associated with an application stored on the intelligent TV (Figure 16; ¶ [0084] and ¶ [0184]);
providing a second user interface in response to the received selection of the link to view general categories of applications (Figure 24 for providing a second user 
receiving user input requesting the additional information about a selected application in the list or grid of applications (Figures 16 and 33; ¶ [0084], ¶ [0099]-[0100], ¶ [0183]-[0187] and ¶ [0257]-[0259]); and 
displaying, in response to the received user input, in a third user interface, comprising a detail view presenting the additional information about the selected application (Figures 34-36; ¶ [0183]-[0187], ¶ [0247]-[0248] and ¶ [0263]-[0265]).
Kim 794 is silent about assembling installation information for two or more applications stored in local memory, the installation information includes one or more of whether an application has been uninstalled, whether the application is installed, and when the application was installed; querying the local memory for the installation information to populate two or more icons and the additional information includes the usage information and installation; and providing access to one or more management 
Kwon discloses the system provides a first user interface comprising a master view providing a link to view application management menu (Figure 11A), receives a selection to execute a menu, provides a second user interface comprising a collection view having two tabs to sort the applications into an operator application list and a manufacturer application list, a list of application, and an option to request additional information about each application in the list of applications (Figure 11B), wherein the additional information includes the usage information and installation (Figure 12A), then receives user input requesting the additional information about a selected application in the list of applications and displays in a third user interface, comprising a detail view presenting the additional information about the selected application (Figure 11C) and providing access to one or more management functions related to the selected application including at least a function to uninstall the selected application (Figures 12A-12C). Kwon discloses an application management system which locally assembling usage and installation information for two or more applications stored in local memory and querying the local memory for the usage and installation information to populate two or more of icons information in a view on the display screen, wherein the installation information includes one or more of whether an application has been 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Kim with the teaching of Kwon about assembling and querying usage information and installation information for applications to populate information, so to enhance system with capability of populating sorted applications for a view based on collected information about application usage of users in benefits of enhancing user viewing experience.  
Kim 637 discloses monitoring and tracking the assembled usage information for the two or more applications installed on a smart device; generating a usage report for the two or more applications installed on the smart device based on the monitoring and tracking of the assembled usage information; and providing the generated report for the two or more applications installed on the smart device to one or more remote servers (¶ [0022]-[0025], ¶ [0031]-[0033] and ¶ [0043]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Kim 794 in view of Kwon system with the teaching of Kim 637, so to enhance communication between device and server with capability of reporting tracked usage information of installed applications to server to be used in providing more accurate products and services to improve user viewing experience.

Regarding claim 3, Kim 794 in view of Kwon and further in view of Kim 637 discloses the method as discussed in the rejection of claim 1. The combined system 

Regarding claim 6, Kim 794 in view of Kwon and further in view of Kim 637 discloses the method as discussed in the rejection of claim 1. The combined system further discloses assembling a notification when a package is installed or uninstalled, wherein the notification is a view of an installed or uninstalled application (taught by Kwon; Figures 12A-12C; ¶ [0189], ¶ [0192]-[0193]).

Regarding claim 7, Kim 794 in view of Kwon and further in view of Kim 637 discloses the method as discussed in the rejection of claim 1. The combined system further discloses sorting information in the view based at least on the one or more of usage information and installation information (taught by Kim 794; ¶ [0202], ¶ [0217] and ¶ [0235]; taught by Kwon; Figures 12A-12C; and taught by Kim 637; ¶ [0055]).

Regarding claim 8, Kim 794 in view of Kwon and further in view of Kim 637 discloses the method as discussed in the rejection of claim 1. The combined system further discloses sorting information in at least one panel based at least on the one or more of usage information and installation information (Kwon’s Figures 12A-12C), the at least one panel including a plurality of icons each representing an available application or content, wherein the sort may be provided based on a most used, last used, or favorites basis (taught by Kim 794; Figures 34-36; ¶ [0202], ¶ [0217] and ¶ [0235]).

Regarding claim 9, Kim 794 in view of Kwon and further in view of Kim 637 discloses the method as discussed in the rejection of claim 1. The combined system further discloses sorting information in at least one panel subcategory based at least on the one or more of usage information and installation information, the at least one subpanel panel including a plurality of icons each representing an available app or content (taught by Kim; Figures 34-36 and ¶ [0217]; and Kwon’s Figures 12A-12C).

Regarding claims 21-22, all functionalities of claims 21-22 are analyzed and rejected corresponding to claims 1 and 3 respectively. Kim 794 in view of Kwon and further in view of Kim 637 further discloses an intelligent TV comprising: a display, a processor coupled with the display and memory coupled with and readable by the processor and storing therein a set of instructions (Kim 794’s Figure 2).

Regarding claims 25-28, all functionalities of claims 25-28 are analyzed and rejected corresponding to claims 6-9 respectively.

Regarding claim 29, all limitations of claim 29 are analyzed and rejected corresponding to claim 21.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI L DUBASKY whose telephone number is (571)270-5686.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GIGI L DUBASKY/Primary Examiner, Art Unit 2421